ALLOWABILITY NOTICE
Election/Restrictions
This application is in condition for allowance except for the presence of claim 9 directed to a species non-elected without traverse.  Claim 9 will not be rejoined because the non-elected species does not have disclosure for the claimed 1.5 ratio.
Accordingly, claim 9 has been cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows referencing the claims dated 2/10/2021: 
Claim 9 is Cancelled.

Allowable Subject Matter

Claims 1-8  and 11-18 are allowed.
Claim 10 is recognized as previously cancelled and claim 9 is instantly cancelled via Examiner’s amendment.
The following is an examiner’s statement of reasons for allowance: 
wherein a ratio of a length of the metering orifice to a diameter of the metering orifice is less than 1.5.”
	The closest prior art is deemed to be CH396548 as applied in the non-final rejection dated 11/13/2020. CH396548 discloses a valve (fig. 2) having a metering orifice at 21 substantially similar in operation as to Applicant’s claimed invention. However, CH396548 is silent regarding the dimensioning of the orifice 21 and there is no disclosure for the drawings being drawn to scale. The closest teaching reference of a substantially similar valve is deemed to be Rickis et al. (US 2014/0109585). Rickis teaches a damping orifice 84 leading to a damping chamber 86 in a stationary sleeve 42 having disclosure for various dimensions and ratio’s however the orifice 84 does not correspond to Applicant’s claimed orifice 34 which is on the movable control member 26, and thus a teaching of the claimed orifice 34 having the less than 1.5 ratio on a movable control member is lacking.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	


/MARINA A TIETJEN/Primary Examiner, Art Unit 3799